TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-10-00702-CR


Collin Lane Lumpkins, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 09-294-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


O R D E R

		On December 2, 2010, this appeal was dismissed for want of jurisdiction based on
the trial court's certification that this is a plea bargain case and that appellant Collin Lane Lumpkins
has no right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  The Williamson County clerk has since
filed a supplemental clerk's record in this Court, containing an order appointing appellate counsel
and an amended certification of Lumpkins' right of appeal.  The trial court now certifies that
Lumpkin has a right of appeal.  Accordingly, we withdraw our opinion and judgment dated
December 2, 2010, and reinstate this appeal.

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Filed:   December 23, 2010